7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 11
Case 1:21-cv-00306-JJM-PAS Document9 Filed 07/26/21 Page 1 of 2 PagelD #: 80

AO 240 (Rev. 07/50) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT

for the

 

Plaintiff/Petitioner

‘N MeDFUCD STATE MICE th Alin

Defendant/Respondent

)
)
) Civil Action No.

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

1 am a plaintiff or petitioner in this case and declare that | am unable to pay the costs of these proceedings and
that 1 am entitled to the relief requested.

In support of this application, | answer the following questions under penalty of perjury:

1, f incarcerated. | am being held at: puddlesrx Touge e He Oerech Os \M K.

ifemployed there, or have an account in the institution, | have attached to ak document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. | am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

2. ff not incarcerated. If lam employed, my employer’s name and address are:

| >
My gross pay or wages are: §$ _-) , and my take-home pay or wages are: $ per

ispecify pay period)

3. Other Income. In the past 12 months, | have received income from the following sources fcheck all that apply):

(a) Business, profession, or other self-employment O Yes | d No
(b) Rent payments, interest, or dividends O Yes \A No
{c} Pension, annuity, or life insurance payments fF Yes
(d) Disability, or workers compensation payments Yes
{e) Gitts, or inheritances Ol Yes
() Any other sources O Yes

 

if you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 12
Case 1:21-cv-00306-JJM-PAS Document9 Filed 07/26/21 Page 2 of 2 PagelD #: 81

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs {Short Form)

 

4. Amount of money that | have in cash or ina checking or savings account: $ ( \ —

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that | own, including any item of value held in someone cise’s name (describe the property and its uppreximate
value);

aN Amerdins Ve

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):

un 7
uc

7, Names (or, funder 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

\, ln yay Caney

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable}:
Bad donna ver

Declaration: | declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims,

Date: Hela \OytiGy LOINY UCC AOR

pplicant*y signature

- SEL ucei30f

Printed name

 
